Onewest Bank, FSB v Fox (2021 NY Slip Op 00807)





Onewest Bank, FSB v Fox


2021 NY Slip Op 00807


Decided on February 09, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 09, 2021

Before: Renwick, J.P., Kern, Mazzarelli, Oing, JJ. 


Index No. 810136/10 Appeal No. 13072 Case No. 2020-03431 

[*1]Onewest Bank, FSB, Plaintiff-Appellant,
vCassandra C. Fox, Defendant-Respondent, Board of Managers of the Ruppert Yorkville Towers Condominium, et al., Defendants.


Knuckles, Komosinski & Manfro, LLP, Elmsford (Gregg L. Verrilli of counsel), for appellant.
R. David Marquez, P.C., Mineola (R. David Marquez of counsel), for respondent.

Order, Supreme Court, New York County (Mary V. Rosado, J.), entered December 23, 2019, which granted defendant's oral application to dismiss the action for failure to prosecute, unanimously affirmed, with costs.
The court providently dismissed this foreclosure action for failure of plaintiff to litigate its case at trial as scheduled for December 16, 2019 (see 22 NYCRR 202.27 [b]; see also Campos v New York City Health and Hosps. Corp., 307 AD2d 785 [1st Dept 2003]). The court properly rejected plaintiff's unsubstantiated argument of law office failure as the reason it was unable to make out a prima facie case at trial unless granted an adjournment or continuance (see also Mazzola v Village Hous. Assoc., LLC, 164 AD3d 668, 669 [2d Dept 2018]). Given plaintiff's failure to diligently prepare for trial, the court providently denied its request for an adjournment or continuance (see generally Matter of Global Liberty Ins. Co. v Perez, 168 AD3d 592, 593 [1st Dept 2019]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 9, 2021